DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendment and response filed on March 11, 2022. Claims 1, 11, and 18 have been amended. Claim 2 is cancelled. Claims 24 and 25 are new.  Claims 1, 3-20 and 22-25 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s arguments and amendments with respect to the 103 rejections have been fully considered, but are not persuasive.
The Applicant essentially argues that the amendments overcome the references cited in the previous office action. The Applicant’s arguments are moot in view of RCE filing and substantive amendments and new claims that necessitate an updated search and consideration.
As such, due to the RCE filing, amendments and new claims, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1, 3-20 and 22-25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1, 3-10, 22, and 25 are directed to a process, claims 11-17, 23, and 25 are directed to a machine, claims 18-20 are directed to a process.

Claim 1 is directed to the abstract idea of estimating risk for a rental transaction which is grouped under fundamental economic principles or practices and commercial or legal interactions subgroupings of certain methods of organizing human activity grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, first input indicative of a selection of a motor vehicle or a recreational vehicle to be shared by an owner with a renter as part of a rental transaction”, “acquiring, …, second input indicative of personal information provided by an individual via …”, “acquiring, …, third input indicative of risk-related information by downloading, via …, the risk related information from the …”, “acquiring, …, fourth input indicative of behavioral information related to past rental activities involving the individual by downloading, via …, the behavioral information from the …, “generating, …, a profile for the individual by populating a data structure with the personal information, the risk-related information, and the behavioral information”, “specifying, …, the overall risk score in the profile”. Claim 1 is further directed to the abstract idea of risk score calculation which is grouped under mathematical relationships and calculations subgrouping of mathematical concepts grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “producing, …, an overall risk score for the rental transaction by - establishing, based on an analysis of the personal information, a first score and then multiplying the first score by a first weight to produce a first weighted score”, “establishing, based on an analysis of the risk-related information, a second score and then multiplying the second score by a second weight to produce a second weighted score”, “establishing, based on an analysis of the behavioral information, a third score and then multiplying the third score by a third weight to produce a third weighted score”, “determining the overall risk score by combining the first weighted score, the second weighted score, and the third weighted score”, “wherein each weight is determined based on a degree of correlation between a corresponding type of information and a likelihood of the rental transaction being completed without issue”, “wherein the overall risk score is a measure representing risk of the rental transaction due to involvement by the individual”, “calculating, by the processor, a personalized price for the rental transaction based on the overall risk score”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as processor, interface, “establishing, by the processor, a first connection with a first network-accessible database associated with a first data service via a first application programming interface, and a second connection with a second network-accessible database associated with a second data service via a second application programming interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of estimating risk for a rental transaction and risk score calculation. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept estimating risk for a rental transaction and risk score calculation using computer technology (e.g.: processors, see specification as filed ¶ 107). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Claim 11 is directed to the abstract idea of estimating risk for a rental transaction which is grouped under fundamental economic principles or practices and commercial or legal interactions subgroupings of certain methods of organizing human activity grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 11 recites “acquire input indicative of (i) a selection of a good to be shared by an owner with a renter as part of the rental transaction and (ii) a term of the rental transaction”, “identify the owner associated with the good by accessing … that associates owners with goods offered for rent by a network-accessible marketplace”, “for the renter, acquire first data indicative of personal information provided by the renter and second data indicative of risk-related information obtained from …”, “ for the owner, acquire third data indicative of personal information provided by the owner and fourth data indicative of risk-related information obtained from …”. Claim 11 is further directed to the abstract idea of risk score calculation which is grouped under mathematical relationships and calculations subgrouping of mathematical concepts grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 11 recites “produce a first overall risk score by - producing a first weighted score by multiplying a first weight and a first score that is based on the first data, producing a second weighted score by multiplying a second weight and a second score that is based on the second data, and combining the first and second weighted scores to produce the first overall risk score”, “produce a second overall risk score by - producing a third weighted score by multiplying a third weight and a third score that is based on the third data, producing a fourth weighted score by multiplying a fourth weight and a fourth score that is based on  the fourth data, and combining the third and fourth weighted scores to produce the second overall risk score”, “combine the first and second overall risk scores in a weighted manner so as to generate a qualitative metric that is indicative of riskiness of the rental transaction, wherein in combining the first and second overall risk scores, the first overall risk score is weighted differently than the second overall risk score”, “calculate a price for the rental transaction based on the qualitative metric”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as “memory that includes instructions for dynamically calculating an appropriate price for an insurance service related to a rental transaction”, processor, ownership database, first data service, first application programming interface, second data service, second application programming interface represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of estimating risk for a rental transaction and risk score calculation. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept estimating risk for a rental transaction and risk score calculation using computer technology (e.g.: processors, see specification as filed ¶ 107). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Claim 18 is directed to the abstract idea of estimating risk for a rental transaction which is grouped under fundamental economic principles or practices and commercial or legal interactions subgroupings of certain methods of organizing human activity grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 18 recites “generating, … accessible to a renter”, “causing, …, display of multiple goods offered for rent by a network-accessible marketplace on …”, “interfacing, …, with … via …”, “acquiring, …, risk-related information associated with the renter from each of …”, “receiving, …, a series of inputs, each input of the series of inputs specifying a good to be shared with the renter as part of a rental transaction and a desired duration of the rental transaction; for each input of the series of inputs”, “identifying, …, a cohort of renters of which the renter is a part”, “assigning, …, the renter to one of multiple risk classifications by stratifying the cohort of renters based on corresponding risk scores, such that the renter is compared against other renters in the cohort in an ongoing manner”. Claim 11 is further directed to the abstract idea of risk score calculation which is grouped under mathematical relationships and calculations subgrouping of mathematical concepts grouping. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 11 recites “producing, …, a risk score based on the risk-related information, the good, and the desired duration”, “calculating, …., a price for the rental transaction based on the risk score”. Accordingly, the claim recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as processor, interface, multiple data services, application programming interfaces represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of estimating risk for a rental transaction and risk score calculation. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept estimating risk for a rental transaction and risk score calculation using computer technology (e.g.: processors, see specification as filed ¶ 107). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claims 1, 11, and 18 are not patent eligible.

As per dependent claims 3-10, 12-17, 19-20, 22-25, these claims further define the abstract idea noted in claims 1, 11, and 18. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent 3-10, 12-17, 19-20, 22-25 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060184440 A1 (Britti) in view of US 20160314522 A1 (Kabello) in view of US 20150120581 A1 (Rutherford).

As per claim 1, Britti teaches,
receiving, by a processor (FIG. 7, item 706), first input indicative of a selection of a motor vehicle or a recreational vehicle (¶ 3 “a vehicle lessee”, ¶ 55 “vehicle”) to be shared by an owner with a renter as part of a rental transaction (¶ [0006] “property-specific information”, ¶ [0017] “a tenant application”),
acquiring, by the processor, second input indicative of personal information provided by an individual via an interface (¶ [0017] “An applicant 102 (e.g., a prospective tenant) provides an applicant profile 104 to a property manager 106 … which includes identification information … and other relevant information” teaches acquiring personal information),
acquiring, by the processor, third input indicative of risk-related information by downloading, via the first application programming interface (FIG. 2, item 204, “A risk analyzer module 204 receives as input information” teaches API), the risk-related information from the first network-accessible database (¶ [0025] “the applicant risk model may pull a raw consumer credit file from one of the three major credit bureaus” teaches downloaded risk-related information per. ¶ [0097] of the specification as filed),
acquiring, by the processor, fourth input indicative of behavioral information related to past activities involving the individual by downloading, [via the second application programming interface], the behavioral information from the second network-accessible database (¶ [0019] “data relating to the applicant's previous evictions, skips, property damage, theft, and other factors can influence the pricing of the rental property for a given applicant” teaches applicant behavior, ¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a "risk score" based on an applicant risk model… the risk score may include data from sources …, including, but not limited to, data from a rental payment history database” teaches behavior information (rental history) retrieved from rental database),
generating, by the processor, a profile for the individual by populating a data structure with the personal information, the risk-related information, and the behavioral information (FIG. 2, items 206 and 208, ¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a "risk score" based on an applicant risk model. In one implementation, the risk score is dependent on the applicant's raw credit information, application information, credit score, and/or rental history” teaches application information (personal), credit score (risk-related info.), and rental history (behavioral) used in an applicant risk model to determine applicant risk score),
producing, by the processor, an overall risk score (¶ [0017], ¶ [0025] teaches risk score from personal, risk-related, and behavioral info., such as applicant profile, credit score/history, and rental history) wherein the risk score is a measure representing risk of the rental transaction due to involvement by the individual (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches a measure representing risk of the rental transaction due to involvement by the individual),
specifying, by the processor, the overall risk score in the profile (¶ [0006] “The risk score is input to a deposit computer that determines an appropriate deposit requirement for the applicant”, ¶ [0026] “The property risk model 212 incorporates these inputs so as to correlate a computed risk score pertaining to the applicant with a deposit requirement” teaches emphasizing a deposit requirement associated with the applicant/profile as integral to the rental decision process based on the risk score),
calculating, by the processor, a personalized price for the rental transaction based on the overall risk score (¶ [0006] “Rental pricing, such as rent payments and deposits, is computed by determining a risk score corresponding to the applicant” teaches rental price based on risk score).

Britti does not explicitly teach, however, Kabello teaches,
establishing, by the processor, a first connection with a first network-accessible database associated with a first data service via a first application programming interface, and a second connection with a second network-accessible database associated with a second data service via a second application programming interface (FIG. 29, items 2915, 2925, ¶ [0107] “the lease-purchase system and method application services, can couple through the backbone to one or more external computer systems 2925 providing identification and reference information, financial status (such as banking health), and employment information” teaches method application services as 1st and 2nd APIs, and external computer systems teaches 1st and 2nd data services associated with 1st and 2nd databases per ¶ [0118] “the application host 3125 can access one or more third party databases (shown as 3135) (e.g., using webservice calls”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interface communications with data service(s) with an API of Kabella in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because expanding information gathering resources by use of APIs to interface with data services improves information collection associated with an owner, tenant, and rental and as such improve risk assessment by availing additional information associated with the rental transaction.

Britti does not explicitly teach, however, Rutherford teaches,
establishing, based on an analysis of the personal information, a first score and then multiplying the first score by a first weight to produce a first weighted score (¶ [0029]-[0030] “the lease applications are ranked according to predetermined criteria, the predetermined criteria being one or more of … based on income”, ¶ [0043] “the rating algorithm rates each application according to a plurality of predetermined criterions (C1, C2 . . . . Cn) having associated weights (W1, W2, . . . Wn)”),
establishing, based on an analysis of the risk-related information, a second score and then multiplying the second score by a second weight to produce a second weighted score (¶ [0029], [0031] “the lease applications are ranked according to predetermined criteria, the predetermined criteria being one or more of … based on credit rating information”, ¶ [0043]),
establishing, based on an analysis of the behavioral information, a third score and then multiplying the third score by a third weight to produce a third weighted score (¶ [0029], [0032] “the lease applications are ranked according to predetermined criteria, the predetermined criteria being one or more of … based on employment history”, ¶ [0043]),
determining the overall risk score by combining the first weighted score, the second weighted score, and the third weighted score, wherein each weight is determined based on a degree of correlation between a corresponding type of information and a likelihood of the rental transaction being completed without issue (¶ [0272] “determines for each lease application a rating value …”, ¶ [0276] “strong applications (based on predefined scoring criteria) are assigned a relatively higher star rating”),
wherein each weight is determined based on a degree of correlation between a corresponding type of information and a likelihood of the rental transaction being completed without issue (¶ [0010] “providing output indicative of a ranking of a set of lease applications made in respect of a given property based on application of the rating algorithm as influenced by the values defined via the weighting modification interface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

As per claim 3, combination of Briiti, Kabello, and Rutherford teach all the limitations of claim 1. Britti also teaches, 
the individual is the renter of the shared motor vehicle or the shared recreational vehicle (¶ [0017] “An applicant 102”, ¶ 3, 55).

As per claim 4, combination of Briiti, Kabello, and Rutherford teach all the limitations of claim 1. Britti also teaches,
the individual is the owner of the shared motor vehicle or the shared recreational vehilce (¶ [0018] “the property manager (e.g., a university student housing” department”, ¶ 3, 55).

As per claim 5, combination of Briiti, Kabello, and Rutherford teach all the limitations of claim 1. Britti also teaches,
establishing, by the processor, a behavioral characteristic of the individual by examining the fourth input, wherein the risk score is further based on the behavioral characteristic (¶ [0019] “the screening score may include a contribution from the applicant's previous rental history” teaches a behavioral characteristic, ¶ [0024], [0025] teach using the screening score to compute the risk score).

As per claim 6, combination of Briiti, Kabello, and Rutherford teach all the limitations of claims 1 and 5. Britti also teaches,
the behavioral characteristic is representative of whether past rental transactions involving the individual have been completed without issue (¶ [0025] “information from the rental history database may be positive and so 50 points is added to the score” teaches defining the behavior characteristics by adding value based on positive rental history).

As per claim 7, combination of Briiti, Kabello, and Rutherford teach all the limitations of claim 1. Britti also teaches, 
associating, by the processor, the individual with a risk classification based on the risk score (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches risk classification(s), ¶ [0060] teaches associating the applicant with the risk classification).

As per claim 8, combination of Briiti, Kabello, and Rutherford teach all the limitations of claims 1 and 7. Britti also teaches,
the risk classification is one of a series of risk classifications, and wherein each risk classification in the series of risk classifications is associated an upper score threshold and a lower score threshold (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")” teaches the series of risk classificaitons, ¶ [0060] teaches score thresholds).

As per claim 9, combination of Briiti , Kabello, and Rutherford teach all the limitations of claims 1 and 7. Britti also teaches,
the risk classification is determined by stratifying a pool of individuals based on corresponding risk scores (¶ [0032] “a property manager may set a risk score below which no applicant may be accepted. Above that score, other ranking categories of applicants may be applied, each with potentially different risk management characteristics” ranking categories applied to applicants based on different risk score (ranges) of the applicants teach stratifying a pool of individuals based on corresponding risk scores).

As per claim 25, combination of Britti, Kabello, and Rutherford teach all the limitations of claim 1.
Britti does not explicitly teach, however, Rutherford teaches,
wherein the first, second, and third weights are varied by the processor over time responsive to determining, through analysis of outcomes of a series of rental transactions (¶ 269 “Weights of the criteria may be dynamically adjusted to update the ranking of the lease application”) including the rental transaction (¶ 266 “the real estate agent, for example, the real estate agent may prefer that the highest ranked lease applications are all verified so that they do not approach their client with a potentially illegitimate lease application”), a degree of correlation between each corresponding type of information (¶ 264 “the property itself, for example, the nature of the property, such as the high or low rental amount may impact the desirability for long term employment”), and likelihood that a give rental transaction is completed without issue (¶ 267 “the one or more lease applicants associated with the lease application, for example, where an agent has prior knowledge of a lease applicant, the weight given to the property agents rating may be set to be high”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Kabello in view of Rutherford in further view of US 20130018677 A1 (Chevrette).

As per claim 10, combination of Briiti, Kabello, and Rutherford teach all the limitations of claim 1. 
Britti does not explicitly teach, however, Chevrette teaches,
updating, by the processor, the profile continually over time as the individual completes additional personal information, additional risk-related information, and/or additional behavioral information is acquired (¶ [0076] “The real-time risk assessment provided by the confidence score determined by data reported by the wireless-enabled usage reporting devices enables the asset management application to configure and adjust the factors that determine the score” teaches updating score based on data associated with (risk) factors that determine score, ¶ [0078] “A renter profile may be established for repeat renters, thereby providing a starting-point risk score for the subsequent rental” a starting-point risk score for the subsequent rental teaches updating the profile … as the individual completes additional rental transactions, ¶ [0048] “The confidence score may be computed based on one or multiple risk factors … Factors may include, but are not limited to, driving behavior (speed, acceleration, deceleration, mileage, times of day or night, length of time driver has been driving, high-risk routes in terms of crime, accidents, bad weather, road construction, current weather conditions, speed at locations where speed limits are known). Factors may also include past driving record, age, gender, type of vehicle” teaches age as additional personal information, driving behavior as additional risk-related information, and past driving record as additional behavioral information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update a renter’s profile affecting risk score associated with the renter based on subsequent/following rentals of Chevrette in the risk based rental pricing system of Briti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a renter’s subsequent rental performance improves a robustness of the risk score by reflecting a current performance of the renter’s lease completion within the risk score.

As per claim 22, combination of Britti, Kabello, Rutherford, and Chevrette teach all the limitations of claims 1 and 10. 
Britti does not explicitly teach, however, Rutherford teaches,
wherein the first weight, the second weight, and the third weight are varied over time responsive to further determining the degree of correlation between the corresponding type of information and the likelihood of the rental transaction being completed without issue (¶ [0029]-[0032], [0043], [0272], [0276], [0278] “update the weighting value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

Claims 11-15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of US 20180060981 A1 (Sher) in further view of Rutherford.

As per claim 11, Britti teaches,
a memory (FIG. 7, item 708),
a processor (FIG. 7, item 706),
acquire input indicative of (i) a selection of a good to be shared by an owner with a renter as part of the rental transaction (¶ [0006], [0017] teaches a selected rental property for a rental transaction) and (ii) a term of the rental transaction (¶ [0038] “Lease Term”),
for the renter, acquire first data indicative of personal information provided by the renter and second data indicative of risk- related information obtained from a first data service via a first application programming interface (FIG. 2, item 204 “risk analyzer” teaches the 1st API, ¶ [0017], [0018], [0025] teaches downloaded risk-related information per. ¶ [0097] of the specification as filed),
produce a first overall risk score by (¶ [0025] teaches risk score from personal, risk-related, and behavioral info., such as applicant profile, credit score/history, and rental history),
calculate a price for the rental transaction based on the qualitative metric (¶ [0006] teaches rental price based on risk score, ¶ [0025] “Based on that raw file, a custom-built credit scoring model for the apartment industry may yield a score of 610 (the CreditRetriever scoring model is one example). In addition, information from the rental history database may be positive and so 50 points is added to the score” teaches risk score determined from credit score and rental history score that are customized as such weighted).

Britti does not explicitly teach, however, Sher teaches,
identify the owner associated with the good by accessing an ownership database that associates owners with goods offered for rent by a network-accessible marketplace (¶ [0108] “an agent landlord CRM aspect may be provided to save, find and display landlord, property and unit data” ¶ [0110] “a CRM landlord database that allows the agent to create a one-to-many relationship, or where one landlord record can have many real property records” teaches a landlord/rental property database that is used to find a landlord, and ¶ [0027] teaches network accessible marketplace),
for the owner, acquire third data indicative of personal information provided by the owner and fourth data indicative of risk-related information obtained from a second data service via a second application programming interface (¶ [0086] “The matching component may also analyze a landlord profile … A landlord profile may include background data, user ratings, risk score, payment score, reviews, and the renter score of the landlord's tenants” teaches personal and risk-related information provided by the owner, FIG. 1, item 114 “matching component” teaches 2nd API),
produce a second risk score by (¶ [0086] ”The matching component may also analyze a landlord profile, which may include an associated landlord score” teaches second risk score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in a risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

Britti does not explicitly teach, however, Rutherford teaches,
producing a first weighted score by multiplying a first weight and a first score that is based on the first data (¶ [0029]-[0030], [0043]),
producing a second weighted score by multiplying a second weight and a second score that is based on the second data (¶ [0029]-[0031], [0043]),
combining the first and second weighted scores to produce the first overall risk score (¶ [0272]),
producing a third weighted score by multiplying a third weight and a third score that is based on the third data (¶ [0029], [0032], [0043]),
producing a fourth weighted score by multiplying a fourth weight and a fourth score that is based on the fourth data (¶ [0029], [0033], [0043]),
combining the third and fourth weighted scores to produce the second overall risk score (¶ [0272]),
combine the first and second overall risk scores in a weighted manner so as to generate a qualitative metric that is indicative of riskiness of the rental transaction (¶ [0276] “rankings are accompanied (or even replaced) by scores… strong applications (based on predefined scoring criteria) are assigned a relatively higher star rating”),
wherein in combining the first and second overall risk scores, the first overall risk score is weighted differently than the second overall risk score (¶ 278 “At any point in time the agent can adjust one or more markers on the bars to update the weighting value for any one or more of the four predetermined criteria. In turn this may update the rating value of the lease applications having updated one or more weight values according to the formulation defined above”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

As per claim 12, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. Britti also teaches,
the term of the rental transaction is a desired duration of the rental transaction (¶ [0038] “Term--This is the number of months a lease is being signed for. A longer lease obligation may be desirable for a landlord, but, also increases the lease obligation to a tenant or cosigner”).

As per claim 13, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. Britti also teaches, 
cause display of the first overall risk score and the price on a first interface accessible to the renter (FIG. 5, item 502, ¶ [0060] “The risk score computed for the applicant is 430, representing a "high risk" and a "Conditional Accept”, ¶ [0062] “The "Rent Adjustment" section 508 provides an alternative to an upfront deposit adjustment”, teaches presenting options to renter in relation to the risk score).

Britti does not explicitly teach, however, Sher teaches,
cause display of the second overall risk score and the price on a second interface accessible to the owner (¶ [0027] “a network-leveraged system for facilitating a real property transaction including a database, platform components, and an interface”, ¶ [0123] teaches landlord accessing the second risk score with a dashboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 14, combination of Britti, Sher, and Rutherford teach all the limitations of claims 11 and 13. 
Britti does not explicitly teach, however, Sher teaches,
the first and second interfaces are associated with the network-accessible marketplace(¶ [0027] “a network-leveraged system for facilitating a real property transaction including a database, platform components, and an interface”, ¶ [0067] “A user may interact with the platform components 110 using one or more aspects of the interface 170. The platform components may include …” teaches the network-accessible marketplace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 15, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. 
Britti does not explicitly teach, however, Sher teaches,
the first and second data services are a same data service (¶ [0067] "The platform components may include … tenant exchange 118, renter component 120, … landlord direct component 140, landlord management component 142" tenant exchange/renter component teach the first data service, landlord direct/management component teach the second data service, the platform of Sher teach the same data service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 23, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. 
Britti does not explicitly teach, however, Rutherford teaches,
wherein to combine the first and second overall risk scores, the processor applies a heuristic that converts the first and second overall risk scores into a single number with a predefined range (¶ [0276] “applications having a threshold star rating level”), and wherein the predefined range allows risk to be characterized in a uniform manner across different rental transactions (¶ [0029]-[0032], [0043], [0276]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

As per claim 24, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. 
Britti does not explicitly teach, however, Rutherford teaches,
wherein the first overall risk score associated with the renter is weighted more heavily than the second overall risk score associated with the owner (¶ 265 “owner of the property, for example, owners of one or more properties may have a preference that their properties only be awarded to lease applications having strong income values and the weighting of income is pre-set accordingly for all their properties”, ¶ 267 “the one or more lease applicants associated with the lease application, for example, where an agent has prior knowledge of a lease applicant, the weight given to the property agents rating may be set to be high”) in response to a determination that value of the good exceeds a threshold (¶ 264 “the property itself, for example, the nature of the property, such as the high or low rental amount may impact the desirability for long term employment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Sher in view of Rutherford in further view of US 20150025917 A1 (Stempora).

As per claim 16, combination of Britti, Sher, and Rutherford teach all the limitations of claim 11. 
Britti does not explicitly teach, however, Stempora teaches,
receive an image of a readable item associated with the good that is taken by the renter, wherein the input is at least partially derived based on an analysis of the readable item included in the image (¶ [0114] “the portable device scans a Quick Response code ( QR code) or bar code within the vehicle that pairs the portable device with the vehicle Bluetooth.TM. and provides the vehicle VIN” teaches receiving an image of a readable item on the rental).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify/recognize a rentable item with an image based recognition mechanism such as a QR code or bar code of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because quickly recognizing/identifying a rentable item improves a robustness of a rental pricing mechanism by automating evaluation/pricing instantiation of a rental transaction which improves speed of evaluating the potential rental transaction based on tenant/owner risks.

As per claim 17, combination of Britti, Sher, Rutherford, and Stempora teach all the limitations of claims 11 and 16. 
Britti does not explicitly teach, however, Stempora teaches,
the readable item includes one or more machine-readable elements, one or more human-readable elements, one or more structural elements, or any combination thereof (¶ [0114] “the portable device scans a Quick Response code ( QR code) or bar code within the vehicle that pairs the portable device with the vehicle Bluetooth.TM. and provides the vehicle VIN” teaches one or more machine readable elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify/recognize a rentable item with an image based recognition mechanism such as a QR code or bar code of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because quickly recognizing/identifying a rentable item improves a robustness of a rental pricing mechanism by automating evaluation/pricing instantiation of a rental transaction which improves speed of evaluating the potential rental transaction based on tenant/owner risks.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Britti in view of Kabello in view of Sher in further view of Rutherford.

As per claim 18, Britti teaches, 
acquiring, by the processor, risk-related information associated with the renter from each of the multiple data services (¶ [0025] “the applicant risk model may pull a raw consumer credit file from one of the three major credit bureaus … the risk score may include data from sources …, including, but not limited to, data from a rental payment history database” teaches downloaded risk-related information from multiple sources per. ¶ [0097] of the specification as filed),
receiving, by the processor, a series of inputs, each input of the series of inputs specifying a good to be shared with the renter as part of a rental transaction and a desired duration of the rental transaction ((¶ [0006] “property-specific information”, ¶ [0017] “a tenant application” teaches a selected rental property for a rental transaction, and ¶ [0038] teaches term/desired duration),
for each input of the series of inputs, producing, by the processor, a risk score based on the risk-related information, the good, and the desired duration (¶ [0025] “The risk analyzer 204 uses the input information 206 and 208 to compute a " risk score" based on an applicant risk model”),
calculating, by the processor, a price for the rental transaction based on the risk score (¶ [0006] “Rental pricing, such as rent payments and deposits, is computed by determining a risk score corresponding to the applicant”).

Britti does not explicitly teach, however, Kabello teaches,
interfacing, by the processor, with multiple data services via corresponding application programming interfaces (FIG. 29, items 2915, 2925, ¶ [0107] teaches method application services as 1st and 2nd APIs, and external computer systems teaches 1st and 2nd data services associated with 1st and 2nd databases per ¶ [0118]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interface communications with data service(s) with an API of Kabella in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because expanding information gathering resources by use of APIs to interface with data services improves information collection associated with an owner, tenant, and rental and as such improve risk assessment by availing additional information associated with the rental transaction.

Britti does not explicitly teach, however, Sher teaches,
generating, by a processor, an interface accessible to a renter (¶ [0027] “a network-leveraged system for facilitating a real property transaction including a database, platform components, and an interface”, ¶ [0067] ““A user may interact with the platform components 110 using one or more aspects of the interface 170”),
causing, by the processor, display of multiple goods offered for rent by a network-accessible marketplace on the interface (¶ [0067] “A user may interact with the platform components 110 using one or more aspects of the interface 170. The platform components may include ...” teaches display of goods in a marketplace, ¶ [0076] “The matching component 114 may compare at least part of a renter profile to available listings to determine a likelihood of compliance with rules associated with the listed unit” teaches multiple listings),
such that the renter is compared against other renters in the cohort in an ongoing manner (¶ 168 “After a renter is selected for the rental property, the landlord will generally have other renter applicants who were not selected. Using the renter leads marketplace, the landlord can convert those extra applications into leads”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

Britti does not explicitly teach, however, Rutherford teaches,
identifying by the processor, a cohort of renters of which the renter is a part (¶ 196 “ranking of the lease applicants 120 help the property agent 130 to perform a comparison in a more informed way to select the successful applicant”).
assigning, by the processor, the renter to one of multiple risk classifications, so as to continually stratify the renter amongst other renters to indicate risk in an ongoing manner (¶ [0029]-[0033], [0043], [0272], [0276]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process rental applications with a weighting algorithm of Rutherford in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because processing rental applications with a weighting algorithm improves renter selection by prioritizing renter characteristics to promote high quality renter selection.

As per claim 19, combination of Britti, Kabello, Sher, and Rutherford teach all the limitations of claim 18. 
Britti does not explicitly teach, however, Sher teaches,
examining, by the processor, reviews submitted by owners involved in past rental transactions with the renter, wherein the price is further based on the reviews (¶ [0080] “The renter score may be derived from … reviews about/by landlord” teaches evaluating renter reviews by landlord when determining valuing past rental transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 20, combination of Britti, Kabello, Sher, and Rutherford teach all the limitations of claim 18. 
Britti does not explicitly teach, however, Sher teaches,
the network- accessible marketplace is associated with a peer-to-peer sharing service, and wherein the multiple goods are associated with multiple owners (¶ [0027] “a network-leveraged system” teaches the network-accessible marketplace, ¶ [0024] “provides … a renter/tenant only social media, peer-to-peer communication” teaches peer-to-peer sharing service, and ¶ [0071] “the renter may choose to search for units listed directly by landlords via the landlord direct component or broker-assisted units via the broker-assisted component 120” teaches multiple goods associated with multiple owners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a landlord/owner’s risk score based evaluation of Sher in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because consideration of a landlord/owner’s risk parameters and a score (associated with the risk parameters) improves a robustness of a pricing mechanism (associated with a rental transaction) by considering risks associated with a landlord/owner when evaluating and pricing the overall rental transaction in relation to successful completion of the rental transaction/lease terms.

As per claim 22, combination of Britti, Kabello, and Sher teach all the limitations of claim 18. Britti also teaches, 
associating, by the processor, the renter with a risk classification based on a first risk score associated with a first input of the series of inputs (¶ [0032] “The "Decision Points" fields 304 receive user input defining risk score thresholds for different application response categories (e.g., "Accept", "Low Accept", "Conditional Accept", "Decline")”, ¶ [0060], ¶[0006], [0017]).

Britti does not explicitly teach, however, Stempora teaches,
assessing, by the processor, whether the risk classification should be modified in response to producing the risk score for each subsequent input of the series of inputs (¶ [0178] “a method of generating a risk assessment, a risk score … is updated in real-time, on-demand (from the individual or the underwriter), or when the specific situation changes” teaches updating/modifying the risk assessment/classification based on when a situation changes/subsequent inputs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dynamically evaluate/update a risk assessment of Stempora in the risk based rental pricing system of Britti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because dynamic evaluation/update of a risk assessment improves a robustness of a rental pricing mechanism by maintaining real-time accuracy of an evaluated rental transaction based on risk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692